DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/114,961 (which is a divisional of 15/090,609; which ultimately claims priority to 61/886,268, 61/974,686 and 62/192,406), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the cited non-provisional, or provisional applications teach, in any manner, methods of treating inflammatory bowel disease with any member of the Gammaproteobacteria class, nor are the methods of making the claimed composition, as well as the composition, per se. There are specific claims drawn to the genus Shigella, however, there are no specific or implied descriptions in the specification of this genus being used in the claimed methods. As such, the priority date of the instant Application is the filing date of the instant Application: 11/23/2020.

Claim Objections
Claim 40 is objected to because of the following informalities:  The claim provides for a limitation that the member of the Gammaproteobacteria class is “Enterobacteriaceae shigella.” This is objected to because the naming convention appears to imply that the claim is limited to a species; however, Enterobacteriaceae is a family designation, and Shigella (which should be capitalized) is a genus found within the family Enterobacteriaceae. As such, it appears that the Applicant is trying to claim all members of the Shigella genus, but is unnecessarily (and confusingly) adding the family designation of the Shigella genus. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims of the instant invention are drawn to methods of treating inflammatory bowel disease (IBS) with a member of the Gammaproteobacteria class, as well as methods of preparing the composition, and the composition, per se; furthermore, one claim specifically defines the member of the Gammaproteobacteria class as being found in the Shigella genus. All members of the Gammaproteobacteria class must be ureases negative.
When looking at the instant specification, the only mention of the Gammaproteobacteria class (and the Shigella genus) is found in Tables 1 and 2, where the tables are listing bacterial genera that are found in a healthy human gut, as well as “Microbiota Therapeutics Version 1.” There is no mention of either the Gammaproteobacteria class or Shigella genus being used in any methods, including those claimed, nor is there any teaching or suggestion of providing members of the Gammaproteobacteria class in a lyophilized composition. Finally, there is absolutely no discussion of members of the Gammaproteobacteria class that are found to be urease negative. The absence of all of these highly important and specific details would suggest that the Applicant was not in possession of any number of embodiments that would comprise the claimed methods and compositions. This is further underscored by the sheer breadth of the Gammaproteobacteria class, wherein there are 14 orders, wherein each order comprises at least one family, wherein each family comprises anywhere between 1 and 42 genera, wherein each genus comprises multiple species. See, for example, the Table of Contents of Garrity, et al (Bergey’s Manual of Systemic Bacteriology, 2nd Ed., Volume Two, Part B, 2005) pages xv-xvii. Based upon the breadth of the Gammaproteobacteria class, and the fact that the Applicant has provided no generic or specific examples of any member of this class performing the claimed methods, or being placed in the claimed composition, would suggest that the Applicant was not in possession of any embodiments of the claimed invention.
Please note: although Table 2 is named “Microbiota Therapeutics Version 1,” there does not appear to be anything in the instant specification linking this composition to either of the claimed methods, or a composition comprising a member of the Gammaproteobacteria class that has been prepared as a liquid culture, lyophilized, and packaged.

Claims 33-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The independent claim of the instant invention is drawn to methods of treating inflammatory bowel disease (IBS) with a member of the Gammaproteobacteria class; furthermore, one claim specifically defines the member of the Gammaproteobacteria class as being found in the Shigella genus. All members of the Gammaproteobacteria class must be ureases negative. As discussed in the above, 35 USC 112(a) Written Description rejection, the claimed method of treating/preventing IBS, by administering a member of the Gammaproteobacteria class is not found in the specification. As such, the above 35 USC 112(a) Written Description rejection has established: the breadth of the claims, the nature of the invention, the amount of direction provided by the inventor, and existence of working examples; that is to say, none of these are explicitly nor implicitly provided in the instant specification.
When considering the prior art, many members of the Gammaproteobacteria class are linked to disorders of the gastrointestinal tract. See Garrity, page 505, “Pathogenicity” section; page 564, “Pathogenicity” section; page 617, left column, top [incomplete] paragraph; page 657, left column, first paragraph; page 682, right column, last paragraph; page 689, “Pathogenicity” section. When considering specific instances of IBS, the prior art appears to suggest that members of the Gammaproteobacteria class are linking to a worsening of symptoms. See Zhao, et al (Microbiome, 10, 1-22, 2022), page 6, right column, first [incomplete] paragraph; page 14, right column, last paragraph. Based upon this, although there might be some members of the Gammaproteobacteria class that are not pathogenic, broadly speaking, providing Gammaproteobacteria class into the gut would be expected to do the opposite of the claimed treating/preventing. See, for example, Garrity, page 589, entire.
This expectation of pathogenicity is further underscored when looking at the narrowest claim provided in the method: claim 40, wherein the claims specifically designates that the member of the Gammaproteobacteria class is in the Shigella genus. When looking at the prior art surrounding the genus Shigella, it appears that all members are considered obligate pathogens in humans. See McVey, et al (Veterinary Microbiology, 4th Ed., Chapter 9, 100-107, 2022), page 100, left column, first paragraph. This would suggest that there would be zero reasonable expectation that a gastrointestinal pathogen would be capable of treating or preventing IBS.
As discussed above, the Applicant has provided no working examples, or even general descriptions of the claimed method in the instant specification. Since there is no data to suggest that any member of the Gammaproteobacteria class is capable of performing the claimed treating/preventing, and the Examiner has provided a significant amount of evidence to suggest that specific members of the Gammaproteobacteria class (as well as the class, as a whole) will, at best, do nothing, and at worst, make IBS more severe, would suggest that the claims are not enabled for the claimed method.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snellings, et al (Infection and Immunity, 65, 2462-2467, 1997). Claim 45 provides for a product-by-process composition. See MPEP 2113. As such, unless the Applicant can provide fundamental differences between the claimed composition and that of the prior art, they will be considered to either be the same or obvious variants. As such, Snellings provides examples of lyophilized Shigella, which is found in the Gammaproteobacteria class. See page 2462, “Abstract” section. Since this lyophilized sample appears fundamentally identical to that of the claimed lyophilized sample, it is the Applicant’s burden to provide reasonable evidence that there is a patentable difference.

Claim Rejections - 35 USC § 103
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snellings, et al (Infection and Immunity, 65, 2462-2467, 1997). As discussed above, the prior art teaches lyophilized members of the Gammaproteobacteria class; it, however, does not explicitly teach the method used to lyophilize these microbes. However, the lyophilization of microbial samples has become exceptionally widely-used and well-known to the ordinary artisan; this is because lyophilization is an exceptionally well-known method for the preservation of biological samples, wherein there is an expectation of improved shelf-life. Although the cited prior art only discloses samples of lyophilized members of the Gammaproteobacteria class, the ordinary artisan would understand that the sample must be prepared in a liquid culture (step a), as a means of expanding the cells (step b), providing the cells in a clean medium (step c), and suspending cells in a lyophilizer, under anaerobic conditions, because these cells are known to include obligate anaerobes (step d). Finally, the packaging of cells in any reasonable container (step e) would be wholly obvious to the ordinary artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651